Gardner, Presiding Judge.
The defendant was convicted on an indictment charging the making of distilled spirits, alcohol, whisky, mixed liquors and beverages in a dry county. His motion for a judgment notwithstanding the verdict was denied, and he assigns error on this judgment.
*637Decided April 14, 1960
Rehearing denied May 12,1960.
Walton Hardin, for plaintiff in error.
J. Cecil Davis, Solicitor-General, contra.
In Wilson v. State, 215 Ga. 775 (113 S. E. 2d 607), the Supreme Court said: “There is no provision of law for the court in the trial of a criminal case to entertain a motion for a judgment of not guilty notwithstanding a verdict of guilty.”
It follows that the verdict of the jury finding the defendant guilty must stand, inasmuch as the motion for a judgment notwithstanding the verdict could not properly be before the court in the trial of a criminal case and is not before this court.

Judgment affirmed.


Townsend, Carlisle and Frankum, JJ., concur.